Case 1:19-cv-01224-CMH-IDD Document 135 Filed 10/29/20 Page 1 of 9 PageID# 2461




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

 JAMES AND KELARA GHAISAR,                          )
 Individually and as Personal Representatives       )
 and Co-Administrators of the Estate of Bijan C.    )
 Ghaisar, Deceased,                                 )
                                                    )       Case No. 1:19-cv-1224 (CMH/IDD)
                        Plaintiffs,                 )
                                                    )
        v.                                          )
                                                    )
 UNITED STATES OF AMERICA,                          )
                 Defendant.                         )


      REPLY MEMORANDUM OF LAW IN SUPPORT OF THE UNITED STATES’
                   MOTION TO RECONSIDER STAY

        Plaintiffs now explicitly consent to some form of a stay of proceedings in this civil

 action. In particular, based on the recent indictments issued against Officers Amaya and

 Vinyard, Plaintiffs consent to a stay of any potential trial in this action. The extent of the parties’

 current stay-related dispute thus is limited only to whether this Court should first review and

 adjudicate the parties’ cross-motions for summary judgment. For the reasons provided below,

 this Court should not wade into the complex merits of this case—whether at summary judgment

 or at trial—before entering a stay.

        In arguing that this Court should first address the merits of this case through the parties’

 cross-motions for summary judgment (comprised of approximately 150 pages of briefing),

 Plaintiffs ignore this Court’s prior statements about the circumstances in which a stay would be

 appropriate, a plethora of contrary case law, their own admission that the testimony of Officers’

 Amaya and Vinyard is relevant to both parties’ cases, and the reality that this latter concession

 does not change whether one is talking about summary judgment or trial. Nonetheless, Plaintiffs



                                                    1
Case 1:19-cv-01224-CMH-IDD Document 135 Filed 10/29/20 Page 2 of 9 PageID# 2462




 continue to “strongly oppose delaying this case,” Opp’n Reconsider Stay (Dkt. 132) at 3, despite

 the indictments of Officers’ Amaya and Vinyard by a Fairfax County grand jury for the same

 conduct at issue in this case. Plaintiffs’ arguments in support of proceeding with this case are not

 persuasive, and in the end boil down to a desire to capitalize on the officers’ invocation of their

 constitutional rights to obtain unwarranted adverse inferences. Respectfully, this Court should

 reconsider its previous denial of the United States’ motion to stay.

                                            ARGUMENT

 I.     A mere delay in disposition of the civil case alone does not mean a stay must be
        denied.

        As detailed in the United States’ opening memorandum, several courts have granted stays

 in civil cases where the civil defendants were indicted in criminal cases, even where the criminal

 cases did not yet have a trial schedule. See Mem. Reconsider Stay (Dkt. 122) at 7 (citing Keiper

 v. Victor Valley Transit Auth., 2016 WL 11651894, at *1 (C.D. Cal. May 19, 2016); Taylor,

 Bean & Whitaker Mortg. Corp. v. Triduanum Fin., Inc., 2009 WL 2136986, at *3 (E.D. Cal. July

 15, 2009); Mr. Dee’s, Inc. v. Int’l Outsourcing Servs., LLC, 2008 WL 4853601, at * 1 (E.D.

 Wisc. Nov. 3, 2008); Am. Express Bus. Fin. Corp v. RW Prof’l Leasing Servs. Corp., 225 F.

 Supp. 2d 263, 266 (E.D.N.Y. 2002)).

        Plaintiffs’ Opposition fails to address this case law. Instead, they cite to completely

 inapposite cases in which defendants have moved to stay a civil case pending a decision by the

 Judicial Panel on Multidistrict Litigation to consolidate cases for multi-district litigation

 (“MDL”) proceedings. See Opp’n Reconsider Stay at 5; see also Gibbs v. Plain Green, LLC,

 331 F. Supp. 3d 518, 524-25 (E.D. Va. 2018) (“Great Plains requests a stay of these proceedings

 pending the [Judicial Panel on Multidistrict Litigation] ruling”); Sehler v. Prospect Mortg., LLC,

 2013 WL 5184216, at *3 (E.D. Va. Sept. 16, 2016) (“The Court finds that a stay pending


                                                   2
Case 1:19-cv-01224-CMH-IDD Document 135 Filed 10/29/20 Page 3 of 9 PageID# 2463




 resolution of Defendant’s MDL motion is not warranted in this case.”). As such, these cases do

 not grapple with the circumstances presented here—prejudice to an organizational defendant

 when the individual employees who have engaged in the conduct on which a civil case is

 premised have exercised their constitutional rights against self-incrimination and refused to

 provide testimony in that civil case. Nor do those cases assess the impact of that prejudice

 against the length of any potential stay.

        Any stay of a civil matter inherently means delay in its disposition, but courts do, in fact,

 grant stays where indictments have issued, see Mem. Reconsider Stay at 8, and even grant stays

 where—unlike here—there is no clear timetable for indictment, see id. at 8 n.3 (citing Estate of

 Limon v. City of Oxnard, 2013 WL 12131359, at *4 (C.D. Cal. Dec. 10, 2013) (ordering partial

 stay of discovery while district attorney’s office continued to investigate individual defendants to

 determine whether to bring criminal charges, even where “no clear timetable for the completion

 of the DA’s criminal investigation”); Salcedo v. City of Chicago, 2010 WL 2721864, *3 (N.D.

 Ill. July 8, 2010) (granting stay where criminal investigations were “ongoing” and even though it

 was “unclear” when trial would be set for indicted individual defendants); Chagolla v. City of

 Chicago, 529 F. Supp. 2d 941, 946 (N.D. Ill. 2008) (granting stay as to all individual defendants

 where only some had been indicted and unindicted defendants faced “only the threat” of

 indictment); Jones v. City of Indianapolis, 216 F.R.D. 440, 451-52 (S.D. Ind. 2003) (granting

 limited stay of discovery as to individual defendants while Department of Justice continued its

 criminal investigation)). 1 Indeed, this Court’s prior stay ruling expressly held as much—that a


 1
  Additionally, Plaintiffs do not address case law that holds that the private interest in disposition
 of a civil suit must give way to the public interest in the integrity of the criminal proceedings.
 See Def.’s Mem. Stay (Dkt. 45) at 18 (citing Ruszczyk as Trustee for Ruszczyk v. Noor, 349 F.
 Supp. 3d 754, 765 (D. Minn. 2018); Estate of Limon v. City of Oxnard, 2013 WL 12131359, at
 *6 (C.D. Cal. Dec. 10, 2013)).


                                                   3
Case 1:19-cv-01224-CMH-IDD Document 135 Filed 10/29/20 Page 4 of 9 PageID# 2464




 stay can be appropriate based on the invocation of an individual’s Fifth Amendment rights

 despite the inherent delay in final resolution of a civil case—but ultimately concluded that the

 lack of any indication of when Fairfax County would conclude its investigation and even decide

 whether to bring criminal charges outweighed the United States’ legitimate interests. The mere

 fact that a stay would occasion some delay in the final disposition of this civil action thus does

 not alone require denial of this motion.

        In any event, Plaintiffs themselves expressly consent to some form of stay of this civil

 case—which would thus cause a delay in having a final resolution. More specifically, while no

 one can say precisely when the criminal proceedings will conclude, Plaintiffs consent for this

 Court to stay the trial in this action, currently scheduled for November 16-18, 2020, and

 reconvene for a status hearing in March 2021. 2 Put simply, the recent indictments of Officers

 Amaya and Vinyard by a special grand jury in Fairfax County make concrete the threat of

 criminal prosecution that was only speculative when this Court heard the United States’ motion

 to stay. Given that the standard for reconsideration of interlocutory orders are less stringent than

 post-judgment motions, see Am. Canoe Ass’n v. Murphy Farms, Inc., 326 F.3d 505, 514-15 (4th

 Cir. 2003), and the intervening indictments, the United States respectfully suggests that this

 Court reconsider its previous denial of the United States’ motion to stay.




 2
  In again attempting to suggest that the criminal proceedings will continue ad
 infinitum, Plaintiffs point to the possibility that the officers may remove the case to federal court
 and argue that they are immune from suit. Opp’n Reconsider Stay at 5. Even if the officers do
 argue in favor of immunity, any delay occasioned by such additional criminal proceedings does
 not change the fact that—unlike the situation that this Court confronted on the United States’
 prior motion for a stay—there is now a definitive end in sight for these criminal proceedings (as
 opposed to a potentially never-ending investigation).




                                                   4
Case 1:19-cv-01224-CMH-IDD Document 135 Filed 10/29/20 Page 5 of 9 PageID# 2465




 II.    As Plaintiffs concede, the Officers’ testimony is relevant to the merits of this case—
        whether at summary judgment or at trial.

        The true crux of the current stay-related dispute between the parties is whether this Court

 should stay the case before or after adjudicating the parties’ complex cross-motions for summary

 judgment. Although Plaintiffs may wish to proceed to summary judgment now in order to avail

 themselves of a more limited record, whether the Officers’ testimony is relevant to the merits of

 this dispute is the same whether one is considering those merits at summary judgment or at trial.

        In this respect, the United States has consistently maintained that Officers Amaya’s and

 Vinyard’s testimony about their subjective perceptions about the events before and during the

 shooting are relevant to both parties’ cases, even if the ultimate inquiry is an objective one. See

 Mem. Stay (Dkt. 45) at 13 (“Officers Amaya’s and Vinyard’s testimony are central to the United

 States’ defense in this action” because they “are the only individuals who can testify as to their

 own personal observations and decision making rationales, which are significant to evaluate

 whether the use of deadly force was reasonable.”); id. at 15 (“Should the factfinder decline to

 [draw the adverse inference] on a particular issue, Plaintiffs could be faced with a lack of

 evidence on that particular point.”). Plaintiffs’ own position on the merits of their civil claims

 has largely been identical. 3 Pls.’ Mem. Summ. J. at 15-16 (Dkt. 93) (listing as “undisputed”

 material facts “Officers’ Amaya’s and Vinyard’s Actions and Perceptions during the Chase and



 3
   To be sure, Plaintiffs’ position on this point has been somewhat inconsistent. Compare Opp’n
 Stay (Dkt. 57) at 5 (“There is ample evidence here, including video of the incident, to allow the
 Court to determine whether the officers’ conduct was reasonable without hearing from the
 officers themselves.”), with Pls.’ Mem. Summ. J. at 15-16 (Dkt. 93) (listing as “undisputed”
 material facts “Officers’ Amaya’s and Vinyard’s Actions and Perceptions during the Chase and
 Shooting”), and id. at 24 (arguing Plaintiffs are “entitled” to adverse inferences about whether
 Officers Amaya and Vinyard could have reasonably believed deadly force is necessary), with
 Opp’n Reconsider Stay (Dkt. 132) at 7 (arguing Plaintiffs “have been disadvantaged in this
 litigation by the officers’ invocation of the Fifth Amendment at least as much as the
 Government.”).

                                                   5
Case 1:19-cv-01224-CMH-IDD Document 135 Filed 10/29/20 Page 6 of 9 PageID# 2466




 Shooting”); id. at 24 (arguing Plaintiffs are “entitled” to adverse inferences about whether

 Officers Amaya and Vinyard could have reasonably believed deadly force is necessary). In their

 Opposition to the instant motion, Plaintiffs concede as much. See Opp’n Reconsider Stay at 7

 (arguing Plaintiffs “have been disadvantaged in this litigation by the officers’ invocation of the

 Fifth Amendment at least as much as the Government.”). That is because while the question of

 when a law enforcement officer is entitled to utilize deadly force against an individual is

 measured by an objective test, it is informed by what the officer knew at the time deadly force

 was used. Mem. Reconsider Stay at 9 (citing Graham v. Connor, 490 U.S. 386, 397 (1990)).

 Neither this analytical framework nor the evidence relevant to this Court’s application of that

 framework in this civil action changes between summary judgment and trial—they are identical.

 Accordingly, the summary judgment vs. trial distinction that Plaintiffs attempt to have this Court

 endorse is simply non-existent.

        Noticeably, however, Plaintiffs sidestep this issue in their Opposition to the instant

 motion—albeit while implicitly endorsing it by seeking adverse inferences on this very point in

 their motion for summary judgment. See Pls.’ Mem. Summ. J. at 24 (arguing Plaintiffs are

 “entitled” to adverse inferences about whether Officers Amaya and Vinyard could have

 reasonably believed deadly force was necessary). Instead, Plaintiffs claim that the United States

 is attempting to “have its cake and eat it, too,” by arguing that this case should be decided on a

 full record while also arguing against this Court drawing adverse inferences from the officers’

 testimonial silence. Opp’n Reconsider Stay at 6. But that has the United States’ position exactly

 backwards. The United States has always taken the position that this Court should decide its

 potential tort liability here on a fully-developed record (i.e., with the officers’ testimony); indeed,

 that is why it moved for a stay before the parties began the summary judgment briefing process.



                                                    6
Case 1:19-cv-01224-CMH-IDD Document 135 Filed 10/29/20 Page 7 of 9 PageID# 2467




 Only after this Court denied the United States’ previous stay motion—because there was no

 public timetable from the Fairfax County Commonwealth’s Attorney on a charging decision—

 was the United States forced to continue litigating this case with an extremely limited record as

 to the officers’ perceptions. As a result, the United States has taken the position, supported by

 the pertinent case law, that Plaintiffs are not entitled to an adverse inferences on the officers’

 subjective beliefs because there is competent record evidence that undercuts the inferences

 Plaintiffs wish this Court to draw, thus making any inferences unreliable. Def.’s Opp’n to

 Summ. J. (Dkt. 98) at 22-25. Seeking a stay now so that the officers can eventually testify at a

 trial in the civil action is entirely consistent with that position, as the United States has always

 advocated for the officers’ testimony to be a part of the record on which the instant tort claims

 are decided. With indictments, there is now the opportunity for the officers to provide that

 testimony after the conclusion of criminal proceedings, which would eliminate the need for the

 Court to resolve hotly contested evidentiary issues—including the Plaintiffs’ requested adverse

 inferences—presented by the limited summary judgment record the Court now has before it. See

 Mem. Reconsider Stay at 10-11.

        In fact, Plaintiffs’ request for adverse inferences on the officers’ subjective perceptions,

 in the face of contradicting testimony from the officers, only highlights the need for this case to

 be decided with the officers’ testimony. That is the real heart of Plaintiffs’ opposition to a stay

 before this Court adjudicates the parties’ cross-motions for summary judgment—their desire to

 take advantage of the officers’ invocation of their constitutional rights through adverse

 inferences, before the officers’ actual testimony becomes available. Because the issues

 occasioned by the officers’ refusal to testify do not differ whether this Court is adjudicating the




                                                    7
Case 1:19-cv-01224-CMH-IDD Document 135 Filed 10/29/20 Page 8 of 9 PageID# 2468




 merits of these tort claims at summary judgment or at trial, this Court should stay the

 proceedings now.

 III.   Plaintiffs’ argument that the public interest favors proceeding without the officers’
        full testimony is unavailing.

        Plaintiffs renew their argument that “there is significant public interest in resolving this

 action promptly, given the nationwide epidemic of police violence, the high-profile nature of this

 case in particular, and the Government’s decision to leave these two officers largely on duty

 since the killing.” 4 Opp’n Reconsider Stay at 4. Plaintiffs make no attempt to reconcile this

 statement with case law that finds that the public interest is served in officer-involved shooting

 cases on the basis of a full evidentiary record—which includes the officers’ testimony

 unencumbered by assertions of the Fifth Amendment. In Ruszczyk as Trustee for Ruszczyk v.

 Noor, a civil case involving an officer-involved shooting, the district court stayed the civil case

 pending the resolution of criminal charges for the same conduct, noting that the officer’s

 invocation of the Fifth Amendment privilege against self-incrimination in the civil case meant

 that the public—and the parties—would not be served by having the case decided on an

 incomplete record. 349 F. Supp. 3d 754, 765 (D. Minn. 2018). To continue with the civil case,

 without the officer’s testimony, would mean that “[t]he parties and public will instead be left in

 essentially the same position as they are now: with no explanation for the July 15, 2017 shooting

 of Ruszczyk.” Id. Plaintiffs’ claim that the public interest would be served in proceeding in this

 civil matter without the officers’ testimony is therefore unpersuasive.




 4
  As the United States detailed in its opposition to Plaintiffs’ motion for summary judgment, the
 officers have been on administrative duty. Def.’s Opp’n Summ. J. (Dkt. 98) at 9-10.

                                                   8
Case 1:19-cv-01224-CMH-IDD Document 135 Filed 10/29/20 Page 9 of 9 PageID# 2469




                                          CONCLUSION

        For the reasons set forth above, as well as those set forth in the United States’

 memorandum in support of its motion to reconsider the stay and its original memorandum in

 support of a motion to stay the proceedings, the United States respectfully requests that this

 Court stay further proceedings in this civil action, including summary judgment proceedings,

 pending the resolution of the criminal charges against Officers Amaya and Vinyard in Fairfax

 County.

 Dated: October 29, 2020                               Respectfully submitted,

                                                       G. ZACHARY TERWILLIGER
                                                       UNITED STATES ATTORNEY

                                                 By:          /s/
                                                       DENNIS C. BARGHAAN, JR.
                                                       Deputy Chief, Civil Division
                                                       KIMERE J. KIMBALL
                                                       MEGHAN LOFTUS
                                                       Assistant United States Attorneys
                                                       2100 Jamieson Avenue
                                                       Alexandria, Virginia 22314
                                                       Tel: (703) 299-3891/3763/3757
                                                       dennis.barghaan@usdoj.gov
                                                       kimere.kimball@usdoj.gov
                                                       meghan.loftus@usdoj.gov
                                                       ATTORNEYS FOR THE UNITED STATES




                                                  9
